Citation Nr: 0918227	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-28 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from August 1985 to August 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a neck disorder.  He claims that this condition is the result 
of an inservice explosion of a simulated grenade during 
training.  

Historically, the Veteran served on active duty in the Army 
from August 1985 to August 1987.  A review of his service 
treatment records revealed a May 1986 treatment report 
indicating that the Veteran had a grenade simulator go off 
near his face and spine.  A January 1987 treatment report 
noted the Veteran's complaints of increasing crepitance and 
stiffness in the mid-cervical area, at the C3 level.  
Physical examination of the cervical spine revealed a full 
range of motion and a marked audible noise when the Veteran 
pulled the skin laterally to the left area, C3 spinous 
process.  The report concluded with an impression of soft 
tissue injury, minor, type unsure, stable.  A January 1987 x-
ray examination of the cervical spine noted crepitance over 
the area of C3-C6.  The report concluded with an impression 
indicating that the cervical bodies were normal in size, 
shape, position, density, and alignment.

In support of his claim, the Veteran filed statements 
indicating that he had difficulties with his cervical spine 
since his discharge from the service.  More recently, he 
submitted a May 2007 private medical treatment report which 
indicates that he had underwent a magnetic resonance imaging 
scan (MRI) that revealed a small cervical herniated disc.  
The report also noted the Veteran's history of a 
"significant injury in the military."

The Board's remand in August 2008, ordered the RO to afford 
the Veteran a VA examination to obtain a nexus opinion 
regarding the etiology and onset of any neck disorder found.  
The VA examiner was instructed to review the Veteran's claims 
folder, and to provide an opinion as to whether any currently 
diagnosed cervical spine disability was related to the 
Veteran's military service or to any incident therein.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the January 2009 VA examination for the spine, the VA 
examiner noted that the Veteran's inservice x-ray examination 
of the spine, performed in January 1987, revealed normal 
findings.  The VA examiner also noted that the Veteran's 
service treatment records did not show findings compatible 
with a cervical spine dysfunction.  Following a physical 
examination, the diagnosis was cervical spine injury, with 
normal findings at the time of this examination.  The VA 
examiner further opined that the Veteran's current neck 
disorder was "less likely than not" related to his military 
service.

The Veteran's representative argued that the VA examiner in 
January 2009 failed to adequately address the inservice 
medical evidence of a cervical spine injury.  Specifically, 
the Veteran's representative challenged the VA examiner's 
statement that the Veteran's service treatment records 
revealed "no findings compatible with a cervical spine 
dysfunction," when a January 1987 treatment report noted 
crepitance and stiffness in the mid-cervical area, an audible 
noise when pulling at the skin laterally over the cervical 
spine, and a diagnosis of a soft tissue injury.  In addition, 
the Veteran's representative challenged the VA examiner's 
diagnosis of a cervical spine injury, with normal findings at 
the time of the examination.  In particular, the Veteran's 
representative pointed out that the private treatment reports 
noted cervical MRI findings of a slight herniated disk.

Accordingly, the RO should request that an additional medical 
review of the claims file be conducted, including the cited 
inservice incident of treatment for cervical spine disorder.  
Specifically, the VA examiner should specifically reference 
the Veteran's inservice treatment for a neck disorder in 
January 1987.  In addition, the VA examiner should clearly 
indicate whether the Veteran has a current neck disorder, and 
if so, provide a specific diagnosis for each neck disorder 
found.  Finally, the VA examiner should provide an opinion as 
to whether any current neck disorder found is related to his 
military service, to include to the injury, complaints, and 
findings in 1987.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
neck disorder since January 2007.  The 
Board is specifically interested in 
obtaining the report of the actual MRI 
examination of the cervical spine 
referenced in the May 2007 treatment 
report of M. Rifai, M.D.  The RO must 
then obtain copies of the related medical 
records that are not already in the 
claims folder.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  

2.  The Veteran's entire claims folder, 
including this Remand, must be reviewed 
by the VA examiner who conducted the 
January 2009 VA examination, if 
available.  This review must include 
consideration of the Veteran's inservice 
incident of a soft tissue injury to the 
neck, findings, and complaints in January 
1987, as well as current medical evidence 
noting an MRI of the cervical spine 
reflective of a small herniated disc.  
Thereafter, the VA examiner must indicate 
if the Veteran currently has a cervical 
spine disorder(s); and if so, the VA 
examiner must provide a nexus opinion as 
to whether the Veteran's current cervical 
spine disorder(s) is related to his 
military service or any incident therein, 
to include the January 1987 injury and 
complaints of crepitance and stiffness in 
the mid-cervical area.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

If the VA examiner that conducted the 
January 2009 examination is not 
available, the Veteran must be afforded a 
VA examination to determine the etiology 
of any cervical spine disorder found.  
All pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and postservice medical records, 
the examiner must state whether any 
diagnosed cervical spine disorder is 
related to the Veteran's military service 
or to any incident therein.  The examiner 
must specifically address the January 
1987 medical records which found a soft 
tissue injury, and documented findings of 
crepitance and stiffness.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for an examination, if scheduled, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After completing the above, and any 
other development as may be indicated, 
the claim must be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

